Exhibit 10.2

MINDSPEED TECHNOLOGIES, INC.

2013 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Mindspeed
Technologies, Inc. 2013 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Notice of Stock Option Grant (the “Notice of
Grant”) and Terms and Conditions of Stock Option Grant, attached hereto as
Exhibit A (together, this “Award Agreement”).

NOTICE OF STOCK OPTION GRANT

 

Participant:  

 

  Award:    

Participant has been granted an Option to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:

 

Grant Date:  

 

 

Number of Shares:

 

 

 

Exercise Price per Share:

  $                                                                           

Type of Option:

           Incentive Stock Option    

        Non-Qualified Stock Option

 

Term/Expiration Date:

 

 

 

Vesting Schedule:

Subject to accelerated vesting as set forth below or in the Plan, the Option
will be exercisable, in whole or in part, in accordance with the following
schedule:

[Insert Vesting Description]

Termination Period:

[Non-Director:

The Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider due to Participant’s Disability or otherwise, unless such
termination is due to: (a) Participant’s death, in which case the Option will be
exercisable for three (3) years following



--------------------------------------------------------------------------------

Participant’s death; or (b) Cause, in which case the Option will immediately
terminate and Participant may not exercise the Option (whether vested or
unvested) following his or her termination for Cause. Notwithstanding the
foregoing sentence, in no event may the Option be exercised after the
Term/Expiration Date as provided above and may be subject to earlier termination
as provided in Section 16(c) of the Plan.]

[Director:

The Option will be exercisable for one (1) year after Participant ceases to be a
Service Provider for any reason. Notwithstanding the foregoing sentence, in no
event may the Option be exercised after the Term/Expiration Date as provided
above and may be subject to earlier termination as provided in Section 16(c) of
the Plan.]

Acceptance:

By accepting this Award Agreement and not notifying the Company that Participant
is declining the Award, Participant acknowledges and agrees that the Award is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement and further agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and this Award Agreement.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1. Grant of Option. The Company hereby grants to the Participant named in the
Notice of Grant (“Participant”) an option (the “Option”) to purchase the number
of Shares, as set forth in the Notice of Grant, at the exercise price per Share
set forth in the Notice of Grant (the “Exercise Price”), subject to all of the
terms and conditions in this Award Agreement and the Plan, which is incorporated
herein by reference. Subject to Section 21(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan will
prevail.

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), the
Option is intended to qualify as an ISO under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). However, if the Option is
intended to be an Incentive Stock Option, to the extent that it exceeds the
$100,000 rule of Code Section 422(d) it will be treated as a Non-Qualified Stock
Option (“NQSO”). Further, if for any other reason the Option (or portion
thereof) will not qualify as an ISO, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a NQSO
granted under the Plan. In no event will the Administrator, the Company or any
Parent or Subsidiary or any of their respective employees or directors have any
liability to Participant (or any other person) due to the failure of the Option
to qualify for any reason as an ISO.

2. Vesting Schedule. The Option awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant. Shares
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Award Agreement, unless Participant has been continuously a Service
Provider from the Grant Date until the date such vesting occurs.

3. Exercise of Option.

(a) Right to Exercise. The Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Award Agreement.

(b) Method of Exercise. The Option is exercisable, in whole or in part, by
contacting the administrator, Fidelity, at netbenefits.fidelity.com or
1-800-544-9354 and following the instructions provided, including submission to
Fidelity of: (i) payment of the aggregate exercise price for the Shares in
respect of which the Option is being exercised (the “Exercised Shares”),
together with any applicable tax withholding; and (ii) such other
representations, documents and agreements as may be required by the Company or
Fidelity.

4. Method of Payment. Payment of the aggregate exercise price will be by any of
the following, or a combination thereof, at the election of Participant:

(a) cash;

 

-3-



--------------------------------------------------------------------------------

(b) check;

(c) consideration received by Fidelity pursuant to acashless exercise of the
Exercised Shares; or

(d) surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.

5. Tax Obligations.

(a) Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no Shares will be issued or delivered to Participant, unless and
until satisfactory arrangements (as determined by the Administrator) have been
made by Participant with respect to the payment of income, employment and other
taxes which the Company determines must be withheld with respect to such Shares.
To the extent determined appropriate by the Company, in its discretion, it will
have the right (but not the obligation) to satisfy any tax withholding
obligations by reducing the number of Shares otherwise deliverable to
Participant. If Participant fails to make satisfactory arrangements for the
payment of any required tax withholding obligations hereunder at the time of the
Option exercise, Participant acknowledges and agrees that the Company may refuse
to honor the exercise and refuse to deliver the Shares if such withholding
amounts are not delivered at the time of exercise.

(b) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of:
(i) the date two (2) years after the Grant Date; or (ii) the date one (1) year
after the date of exercise, Participant will immediately notify the Company in
writing of such disposition. Participant agrees that Participant may be subject
to income tax withholding by the Company on the compensation income recognized
by Participant.

(c) Section 409A of the Code. Under Section 409A of the Code (“Section 409A”),
an option that vests after December 31, 2004 (or that vested on or prior to such
date but which was materially modified after October 3, 2004) that was granted
with a per Share exercise price that is determined by the Internal Revenue
Service (the “IRS”) to be less than the Fair Market Value of a Share on the
Grant Date (a “Discount Option”) may be considered “deferred compensation.” A
Discount Option may result in: (i) income recognition by Participant prior to
the exercise of the option; (ii) an additional twenty percent (20%) federal
income tax; and (iii) potential penalty and interest charges. The Discount
Option may also result in additional state income, penalty and interest charges
to the Participant. Participant acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per Share exercise price of the
Option equals or exceeds the Fair Market Value of a Share on the Grant Date in a
later examination. Participant agrees that if the IRS determines that the Option
was granted with a per Share exercise price that was less than the Fair Market
Value of a Share on the Grant Date, Participant will be solely responsible for
Participant’s costs related to such a determination.

 

-4-



--------------------------------------------------------------------------------

6. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
such Shares are issued, recorded on the records of the Company or its transfer
agents or registrars, and delivered to Participant. After such issuance,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

7. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

8. Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company at Mindspeed Technologies,
Inc., 4000 MacArthur Boulevard, East Tower, Newport Beach, California 92660, or
at such other address as the Company may hereafter designate in writing.

9. Transferability. An ISO may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution. NQSOs may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than: (a) by will or by the laws
of descent or distribution; (b) by gift to members of Participant’s immediate
family in exchange for no value; or (c) to a trust established for the benefit
of one or more members of Participant’s immediate family in exchange for no
value. For purposes of the Plan and this Award Agreement, “immediate family”
means Participant’s spouse and natural, adopted or step-children and
grandchildren. Notwithstanding any transfer of an Option or portion thereof, the
transferred Option shall continue to be subject to the Plan and this Award
Agreement as were applicable to the Option prior to the transfer, as if the
Option had not been transferred.

10. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

11. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any

 

-5-



--------------------------------------------------------------------------------

securities exchange or under any state, federal or foreign law, the tax code and
related regulations or the consent or approval of any governmental regulatory
authority is necessary or desirable as a condition to the purchase by, or
issuance of Shares to, Participant (or his or her estate) hereunder, such
purchase or issuance will not occur unless and until such listing, registration,
qualification, rule compliance, consent or approval will have been completed,
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements of any such
state, federal or foreign law or securities exchange and to obtain any such
consent or approval of any such governmental authority or securities exchange.
Assuming such compliance, for income tax purposes the Exercised Shares will be
considered transferred to Participant on the date the Option is exercised with
respect to such Exercised Shares.

12. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

13. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

14. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

15. Agreement Severable. In the event that any provision in this Award Agreement
is held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Award Agreement.

16. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A, or to otherwise avoid imposition of
any additional tax or income recognition under Section 409A in connection to the
Option.

 

-6-



--------------------------------------------------------------------------------

17. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

18. Governing Law. This Award Agreement will be governed by the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under the Option or
this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of Orange County, California, or the federal courts for
the United States for the Central District of California, and no other courts,
where the Option is made and/or to be performed.

 

-7-